Title: To James Madison from Henry Bell, 9 April 1799
From: Bell, Henry
To: Madison, James


Dear Sir
9th April 1799.
I am informd that the Governor and Council are about to appoint some person as Superintendant of the State Arsenals, if so I shall offer as a Candidate—and as Ive not the pleasure of being acquainted wh. the Governor and but [few] of the Council—must be dependant on my friends for Letters of recommendation: so that if you think me worthy of the appointment will thank you for a line on the Occasion. And shoud I be so fortunate as to get the appointment I flatter myself I shall execute the duty wh. Honor to myself And Satisfaction to those [to whom] I shall be responsible. Your answer will greatly oblige Yrs. Sincerely &c.
Henry Bell
